COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 ALEJANDRO RODRIGUEZ,                                         No. 08-14-00124-CR
                                               §
                            Appellant,                          Appeal from the
                                               §
 v.                                                       County Criminal Court No. 4
                                               §
 THE STATE OF TEXAS,                                        of El Paso County, Texas
                                               §
                            State.                            (TC# 20120C12851)
                                               §

                                           §
                                         ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief
                                           '
until November 18, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE
                                            '
THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. H. Davidson Smith, III, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before November 18, 2014.

       IT IS SO ORDERED this 22ndday of October, 2014.

                                            PER CURIAM